Opinion issued March 3, 2005 










 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00057-CR
____________

IN RE WILLIAM LESTER RICE, JR., Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, William Lester Rice, Jr., filed in this Court a petition for writ of
mandamus, complaining that respondent
 refused to properly process relator’s pro se
motion to disqualify respondent.  According to the petition, the motion was filed in
connection with relator’s post-conviction writ of habeas corpus in cause number
857604B.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2004-2005).
               This Court has no authority to issue writs of mandamus in criminal law
matters pertaining to habeas corpus proceedings seeking relief from final felony
judgments.  That jurisdiction lies exclusively with the Texas Court of Criminal
Appeals.  See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the
Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee, 53
S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding); Tex.
Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2004-2005).
               The petition for writ of mandamus is dismissed for lack of jurisdiction.
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Alcala.  
Do not publish.  Tex. R. App. P. 47.2(b).